 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 1512 
 
AN ACT 
To amend the Internal Revenue Code of 1986 to extend the funding and expenditure authority of the Airport and Airway Trust Fund, to amend title 49, United States Code, to extend authorizations for the airport improvement program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Aviation Administration Extension Act of 2009. 
2.Extension of taxes funding Airport and Airway Trust Fund 
(a)Fuel taxesSubparagraph (B) of section 4081(d)(2) of the Internal Revenue Code of 1986 is amended by striking March 31, 2009 and inserting September 30, 2009. 
(b)Ticket taxes 
(1)PersonsClause (ii) of section 4261(j)(1)(A) of the Internal Revenue Code of 1986 is amended by striking March 31, 2009 and inserting September 30, 2009. 
(2)PropertyClause (ii) of section 4271(d)(1)(A) of such Code is amended by striking March 31, 2009 and inserting September 30, 2009. 
(c)Effective dateThe amendments made by this section shall take effect on April 1, 2009. 
3.Extension of Airport and Airway Trust Fund expenditure authority 
(a)In generalParagraph (1) of section 9502(d) of the Internal Revenue Code of 1986 is amended— 
(1)by striking April 1, 2009 and inserting October 1, 2009, and 
(2)by inserting or the Federal Aviation Administration Extension Act of 2009 before the semicolon at the end of subparagraph (A). 
(b)Conforming amendmentParagraph (2) of section 9502(e) of such Code is amended by striking April 1, 2009 and inserting October 1, 2009. 
(c)Effective dateThe amendments made by this section shall take effect on April 1, 2009. 
4.Extension of airport improvement program 
(a)Authorization of appropriationsSection 48103(6) of title 49, United States Code, is amended by striking $1,950,000,000 for the 6-month period beginning on October 1, 2008. and inserting $3,900,000,000 for fiscal year 2009.. 
(b)Project grant authoritySection 47104(c) of such title is amended by striking March 31, 2009, and inserting September 30, 2009,.  
5.Extension of expiring authorities 
(a)Section 40117(l)(7) of title 49, United States Code, is amended by striking April 1, 2009. and inserting October 1, 2009.. 
(b)Section 44302(f)(1) of such title is amended— 
(1)by striking March 31, 2009, and inserting September 30, 2009,; and 
(2)by striking May 31, 2009, and inserting December 31, 2009,. 
(c)Section 44303(b) of such title is amended by striking May 31, 2009, and inserting December 31, 2009,.  
(d)Section 47107(s)(3) of such title is amended by striking April 1, 2009. and inserting October 1, 2009.. 
(e)Section 47115(j) of such title is amended by striking 2008, and for the portion of fiscal year 2009 ending before April 1, 2009, and inserting 2009,. 
(f)Section 47141(f) of such title is amended by striking March 31, 2009. and inserting September 30, 2009.. 
(g)Section 49108 of such title is amended by striking March 31, 2009, and inserting September 30, 2009,. 
(h)Section 161 of the Vision 100—Century of Aviation Reauthorization Act (49 U.S.C. 47109 note) is amended by striking made in and all that follows through under chapter 471 and inserting made in fiscal year 2009 under chapter 471. 
(i)Section 186(d) of such Act (117 Stat. 2518) is amended by striking 2008, and for the portion of fiscal year 2009 ending before April 1, 2009, and inserting 2009,. 
(j)The amendments made by this section shall take effect on April 1, 2009. 
6.Federal Aviation Administration operationsSection 106(k)(1)(E) of title 49, United States Code, is amended by striking $4,516,364,500 for the 6-month period beginning on October 1, 2008. and inserting $9,042,467,000 for fiscal year 2009..  
7.Air navigation facilities and equipmentSection 48101(a)(5) of title 49, United States Code, is amended by striking $1,360,188,750 for the 6-month period beginning on October 1, 2008. and inserting $2,742,095,000 for fiscal year 2009..  
8.Research, engineering, and developmentSection 48102(a)(13) of title 49, United States Code, is amended by striking $85,507,500 for the 6-month period beginning on October 1, 2008. and inserting $171,000,000 for fiscal year 2009..  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
